Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered October 26, 2007, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence supports the inference that defendant used physical force against the owner of property for the purpose of compelling him to deliver up the property. A police officer saw defendant assault the victim, and then flee with a bag that was subsequently recovered and sufficiently linked to the victim, who did not testify. There was no evidence that the two men were arguing or trading blows, or that either man had been drinking; there was only evidence that defendant severely beat the victim, disregarded the officer’s order not to move, picked up the bag and ran away with it. The jury could infer from this attack, which had “no apparent motive other than robbery” (Matter of Merriel B., 9 AD3d 256 [2004]; compare Matter of Niazia F., 40 AD3d 292 [2007]), that defendant used force with larcenous intent. Concur—Lippman, P.J., Andrias, Sweeny and Renwick, JJ.